DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification objection made 12/17/2021 has been withdrawn in light of the amendments made to the specification on 3/29/2022. 
Claim Rejections - 35 USC § 112
The 112 rejections made 12/17/2021 to claims 2-3, 8, 9, 11, and 12 have been withdrawn in light of the amendments made 12/17/2022. 
Claim Objections
The objection made to claims 10-14 have been withdrawn in light of amendments made 12/17/2022.
Response to Arguments
Applicant’s arguments, see pages 7-12, filed 3/29/2022, with respect to claims 1 and 10 have been fully considered and are persuasive.  The 102 and 103 rejections of 12/17/2021 has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Bowman [2017/0224355] and Hewitt [WO 2015/160721].
Election/Restrictions
This application is in condition for allowance except for the presence of claims 15-20 directed to Invention II non-elected without traverse.  Accordingly, claims 15-20 have been cancelled.



EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mary Fox on 6/7/2022.
The application has been amended as follows: 
Claim 1: A method for treating an aneurysm, the method comprising: 
positioning a distal end of an elongated shaft in an aneurysm cavity; 
releasing an occlusive member from the elongated shaft while the distal end of the 
elongated shaft is positioned within the aneurysm cavity such that the occlusive member self-expands to assume a first expanded state in which the occlusive member forms a first shape, wherein, in the first expanded state, the occlusive member encloses an interior region having a first interior volume; and 
delivering an embolic element between the occlusive member and the aneurysm wall to transform the occlusive member into a second expanded state in which the occlusive member encloses a second interior volume less than the first interior volume, wherein the occlusive member forms a second shape in the second expanded state that is different than the first shape in the first expanded state; and
wherein transforming the occlusive member into the second expanded shape includes injecting the embolic element to invert a portion of a sidewall of the occlusive member such that the portion is convex towards the aneurysm wall in the first expanded state and concave towards the aneurysm wall in the second expanded state.
Claims 15-20: Cancelled.
Claim 25: The method of Claim 13, wherein transforming the occlusive member into the second expanded shape includes injecting the embolic element to urge a portion of a sidewall of the occlusive member in a direction away from the aneurysm wall and towards [[the]] an interior region of the occlusive member.

Allowable Subject Matter
Claims 1-14 allowed.
The following is an examiner’s statement of reasons for allowance: With respect to Claim 1, the prior art fails to teach or make obvious: wherein transforming the occlusive member into the second expanded shape includes injecting the embolic to invert a portion of a sidewall of the occlusive member such that the portion is convex towards the aneurysm wall in the first expanded state and concave towards the aneurysm wall in the second expanded state.
Closest cited prior art of record Bowman [2017/0224355] discloses: (Figure 1, 2, and 4A) A method for treating an aneurysm (aneurysm 14), the method comprising: positioning a distal end of an elongated shaft (microcatheter 9) in an aneurysm cavity (See Figure 2); releasing an occlusive member (intrasaccular device 11) from the elongated shaft while the distal end of the elongated shaft is positioned within the aneurysm cavity such that the occlusive member self-expands to assume a first expanded state in which the occlusive member forms a first shape (The catheter includes a passage extending along its length and opening within the intrasaccular device. Once the intrasaccular device is advanced to the target aneurysm and expanded, [0116]), wherein, in the first expanded state, the occlusive member encloses an interior region having a first interior volume (See holding portion 12 in Figure 1 for first expanded shape); and delivering an embolic element between the occlusive member and the aneurysm wall to transform the occlusive member into a second expanded state in which the occlusive member a second interior volume less than the first interior volume (Once the intrasaccular device is advanced to the target aneurysm and expanded embolic agents, such as embolic coils or liquid embolic material, can be advanced through the catheter and out into the intrasaccular device and/or into the aneurysm, [0116]…an aperture connected to a passage in the microcatheter 9, which allows for the delivery of embolic agents after expansion, [0117]) (Examiner understands that as the intrasaccular device fills up, the interior volume will be smaller than when there was nothing filled within it), wherein the occlusive member forms a second shape in the second expanded state that is different than the first shape in the first expanded state (See Figure 4A,  holding portion 12 is, in one example, composed of a plurality of wires woven into a mesh or braid, and further expands to a cylindrical or concave dish shape, [0118]).
However, Bowman fails to teach or make obvious: wherein transforming the occlusive member into the second expanded shape includes injecting the embolic to invert a portion of a sidewall of the occlusive member such that the portion is convex towards the aneurysm wall in the first expanded state and concave towards the aneurysm wall in the second expanded state.
With respect to Claim 10, the prior art fails to teach or make obvious: A method for treating an aneurysm, the method comprising: positioning an expandable occlusive member in an initial expanded state within an aneurysm, wherein in the initial expanded state the occlusive member provides a number of layers across a neck of the aneurysm; and doubling the number of layers of the occlusive member across the neck of the aneurysm by introducing an embolic element to aneurysm cavity.
Closest cited prior art, Hewitt [WO2015/160721] discloses: A method for treating an aneurysm (160), the method comprising: positioning an expandable occlusive member (coil portion 1704b) in an initial expanded state within an aneurysm (See Figure 34A), wherein in the initial expanded state the occlusive member provides a number of layers across a neck of the aneurysm (See Figure 34A).
However, Hewitt fails to teach or make obvious: doubling the number of layers of the occlusive member across the neck of the aneurysm by introducing an embolic element to aneurysm cavity.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE A CODRINGTON whose telephone number is (571)272-8441. The examiner can normally be reached Monday - Thursday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.A.C./Junior Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHERINE M SHI/Primary Examiner, Art Unit 3771